Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, 9 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (US 5,061,952).
Regarding claims 1, 17 and 18, Ogawa discloses an optical encoder system (Fig.1) comprising: a movable target (12) with an optical pattern (18) arranged to provide a varying reflectance dependent on a position of the target within the system (col.2, lines 43-55; Figs.4-7); a light emitter (21) positioned on a first side of the target to illuminate the target; a photodetector (22) positioned on the first side of the target to sense a reflectance from the target (12, 18); a processor configured to map the sensed reflectance to a position of the target (col.3, lines 16-21), wherein the sensed reflectance is dependent on the position of the target within the system (col.2, line 56-col.3, line 5).  Ogawa differs from the claimed invention in that its target (Fig.4) comprises a white area (18a) and a black area (18b), whereas a movable target of the claimed invention (i.e. Fig.5B) comprises a white area (514) and a transmission area (512).   However, one of ordinary skill in the art would recognize that the use of the black area (18b) of a movable target in Ogawa and a transmission area of the claimed invention would provide the same effect since both the black area and transmission area would not reflect any incoming light.  Thus, it would have been obvious to one of ordinary skill in the art to replace a black area of Ogawa with a transmission area since a choice of the specific configuration would have been a matter of obvious design choice depending on the needs of the particular application.  Regarding claim 20, the method steps therein are inherently disclosed by the device of Ogawa.
Regarding claims 2 and 7, the limitations therein are shown in Fig.1 of Ogawa.
Regarding claims 3-5 and 9, the limitations therein are shown in Figs.4-7 of Ogawa.
Regarding claim 11, Ogawa discloses the recited analogue to digital converter (26; Fig.1).
Regarding claim 12, Ogawa discloses the recited processor (28; Fig.1).
Regarding claims 13-15, the limitations therein are disclosed in col.2, lines 58-67 of Ogawa.
Regarding claims 16 and 19, the limitations therein are shown in Fig.1 of Ogawa.

Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa in view of Takuya et la (JP-2007033100A).
Regarding claims 6 and 8, although Ogawa does not specifically mention that the target is configured for linear movement, such feature is well known in the art as disclosed by Takuya et al (Figs.3, 8, 11) and the specific scheme utilized would have been obvious to one of ordinary skill in the art in view of meeting different design requirements and achieving the particular desired performance.  Regarding claim 8, the limitations therein is shown in Fig.9 of Takuya et al.

Applicant's arguments filed on 3/16/2022 have been fully considered but they are not persuasive.
The main point of applicant’s argument regarding Ogawa is that it would not have been obvious to one of ordinary skill in the art to modify the device of Ogawa in view of the subject matter of amendment independent claim 1.  The examiner does not refute that applicant’s argument that a movable target used in Ogawa (i.e. Fig.4) comprises a white area (18a) and a black area (18b), whereas a movable target of the claimed invention (i.e. Fig.5B) comprises a white area (514) and a transmission area (512).  However, the examiner does disagree with the indication that because of this difference the applicant’s invention is patentable over prior art.  Contrary to applicant’s argument, one of ordinary skill in the art would recognize that the use of the black area (18b) of a movable target in Ogawa and a transmission area of the claimed invention would provide the same effect since both the black area and transmission area would not reflect any incoming light.  Thus, it would have been obvious to one of ordinary skill in the art to replace a black area of Ogawa with a transmission area since a choice of the specific configuration would have been a matter of obvious design choice depending on the needs of the particular application.  Furthermore, it should be noted that a configuration utilized for a movable target in Fig.5A of the claimed invention (i.e. Fig.5A shows a reflectance area-changing target strip 500a employs a black area 502 and a white area 504) is exactly the same configuration utilized for a movable target in Ogawa (Fig.4).  Thus, the applicant’s argument that the use of two different reflectivities (i.e. a black minimum reflective area and a whit maximum reflectivity area) in Ogawa somehow prevents the modification for the device of Ogawa is not persuasive since it appears that applicant utilizes the same configuration for its movable target.
	Therefore, the rejections are maintained.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445. The examiner can normally be reached 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN K PYO/Primary Examiner, Art Unit 2878